      Case 2:20-cv-00542-RAH-CSC Document 32 Filed 03/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

TOREE JONES, #268 125,                    )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )   CIVIL ACTION NO. 2:20-CV-542-RAH-CSC
                                          )
JEFFERSON S. DUNN, ALABAMA                )
DEPARTMENT OF CORRECTIONS                 )
COMMISSIONER, et al.,                     )
                                          )
      Defendants.                         )


                                         ORDER

      On January 12, 2021, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. Doc. 24. There being no objection filed to the

Recommendation, and after an independent review of the file, it is hereby ORDERED that:

      1. The Recommendation of the Magistrate Judge (Doc. 24) is ADOPTED.

      2. Plaintiff’s Motion for Class Certification (Doc. 22) is DENIED.

      This case is not closed and is referred to the United States Magistrate Judge for

further proceedings.

      DONE, this the 10th day of March, 2021.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
